Title: To Thomas Jefferson from Samuel Mifflin, 7 April 1806
From: Mifflin, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Phila April 7. 1806
                        
                        
                             Upon a settlement of Mr. E. Shoemakers
                            accounts, I find that he shipped, by agent for the Rolling
                            works, a quantity of Iron, as
                                ⅌ the inclosed bill.
                        
                             As it does not appear, that any payt. was made for this parcel, I have to request, if
                            after an examination you should find it to be the case, that you will forward the amount, 
                  with respect I remain Your Ob
                            Svt
                        
                            Saml. Mifflin
                            
                        
                    